Order entered January 3, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01350-CV

             IN RE ESTATE OF PATRICIA ANN HERNANDEZ, DECEASED
                     On Appeal from the County Court at Law No. 1
                                Grayson County, Texas
                          Trial Court Cause No. 2002-1-40P

                                            ORDER
         Before the Court is court reporter Kimala S. Woods’s December 30, 2016 request for

extension of time to file the reporter’s record. We GRANT the request and ORDER Ms. Woods

to file the reporter’s record by January 30, 2017.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE